SULLIVAN & CROMWELL LLP A LIMITED LIABILITY PARTNERSHIP TELEPHONE: +44(0)20-7959-8900 FACSIMILE: +44(0)20-7959-8950 WWW.SULLCROM.COM One New Fetter Lane London EC4A 1AN, England FRANKFURT • PARIS LOS ANGELES • NEW YORK • PALO ALTO • WASHINGTON, D.C. BEIJING • HONG KONG • TOKYO MELBOURNE • SYDNEY December 17, 2010 Ms. Tia Jenkins, Senior Assistant Chief Accountant, Office of Beverages, Apparel and Health Care Services, Securities and Exchange Commission, treet, N.E., Washington, D.C.20549-4628. Re: Diageo plc Form 20-F for Fiscal Year Ended June 30, 2010 Dear Ms. Jenkins: I refer to your letter dated December 16, 2010 to Mr. Paul Walsh of Diageoplc and my telephone call with John Archfield on December 17, 2010 regarding the due date for responding to your letter.Diageo has requested an extension of the due date in order to have sufficient time for completion of its response to the Staff’s comment and review by its officers and external advisers.Diageo confirms that it intends to submit its response to the Staff’s comment by January 14, 2011. Diageo appreciates your cooperation in extending the deadline for its response. Very truly yours, /s/ Adam McLain Adam McLain cc:Ms. Emily Kroenlein (Diageo plc) Sullivan & Cromwell LLP is a registered limited liability partnership established under the laws of the State of New York. The personal liability of our partners is limited to the extent provided in such laws. Additional information is available upon request or at www.sullcrom.com. A list of the partners' names and professional qualifications is available for inspection at the above address. All partners are either registered foreign lawyers in England and Wales or solicitors. Regulated by the Solicitors Regulation Authority.
